Citation Nr: 0311691	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  98-19 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for right ear hearing 
loss disability.

3.  Entitlement to service connection for left ear hearing 
loss disability.

4.  Entitlement to an initial evaluation for coronary artery 
disease, in excess of 30 percent from March 12, 1996, to 
November 10, 1998, and in excess of 60 percent from February 
10, 1999.

5.  Entitlement to an initial disability evaluation for 
diabetes mellitus, in excess of 20 percent from March 12, 
1996, to March 31, 1999, and in excess of 40 percent from 
April 1, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
January 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The veteran testified before a hearing officer at the RO in 
January 1998.  A transcript of the hearing has been 
associated with the claims folder.

The issues of entitlement to service connection for PTSD and 
right ear hearing loss disability are decided herein while 
the other issues on appeal are addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  PTSD has been diagnosed, but neither the veteran's 
participation in combat nor a stressor supporting a diagnosis 
of PTSD has been corroborated.  

3.  The veteran does not have right ear hearing loss 
disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (1998) 
(2002).

2.  Right ear hearing loss was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that through the statement of the case, 
supplements thereto and RO correspondence, the veteran has 
been informed of the requirements for the benefits sought on 
appeal, the evidence considered by the RO, the reasons for 
its determinations, the evidence and information necessary to 
substantiate his claims, the information required from him in 
order for VA to obtain evidence and information in support of 
his claim, and the assistance that VA would provide in 
obtaining evidence and information on his behalf.  Therefore, 
the Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In addition, although the RO did not specifically inform the 
veteran that he had a period of one year in which to submit 
evidence and information requested of him, the record 
reflects that he was afforded the one year period in which to 
provide the requested evidence and information, as required 
under 38 U.S.C.A. § 5103(b).

Moreover, the RO has obtained all medical records necessary 
for an equitable disposition of the issues decided herein.  
Although additional medical evidence of PTSD may be 
available, the evidence currently of record already 
establishes that the veteran has a current diagnosis of PTSD, 
and additional medical evidence of this disability is not 
needed to substantiate the claim.  

The record also reflects that the veteran has been provided 
appropriate VA examinations.   

The Board further notes that the veteran has been informed 
that corroborating evidence of his alleged stressors is 
required and that more specific information is needed from 
him to permit verification of his stressors through the 
service department.  The veteran is apparently unable to 
provide the specific information required of him.  In 
addition, neither the veteran nor his representative has 
identified any other outstanding evidence or information that 
could be obtained to substantiate the veteran's claims.  The 
Board is also unaware of any such available evidence or 
information.  

In particular, the Board notes although additional medical 
evidence may be in the possession of the Social Security 
Administration (SSA), the August 1997 decision of the SSA 
awarding the veteran disability benefits does not mention 
right ear hearing loss and there is no other indication that 
SSA possesses records relevant to the presence of right ear 
hearing loss disability.  Moreover, as explained below, 
medical evidence more recent than August 1997 indicates that 
the veteran does not currently have right ear hearing loss 
disability for VA compensation purposes.  Therefore, there is 
no reasonable possibility that any medical evidence in the 
possession of the SSA would substantiate the claim for 
service connection for right ear hearing loss disability.  

In sum, the Board is satisfied that no further development is 
required to comply with the duty to assist requirements of 
the VCAA or the regulations implementing it.

II.  Post- traumatic Stress Disorder

Factual Background

The veteran's service medical records show no diagnosis of 
PTSD or other anxiety disorder.  The veteran's DD 214 does 
not indicate that he received any decoration or award 
indicative of his participation in combat.  He served as a 
fuel specialist, and had nearly 11 months of overseas 
service.  A November 1966 temporary duty order indicates that 
the veteran was stationed at an airfield in Thailand.

The veteran submitted his claim of entitlement to service 
connection for PTSD in March 1996.   The RO responded by 
letter, asking the veteran to identify his units of 
assignment and the specific stressful events which he claimed 
as being related to his claimed PTSD.

In October 1996 the veteran provided a statement detailing 
his alleged stressors.  He indicated that he had been sent on 
a temporary duty assignment to Thailand while his wife was 
pregnant.  He also stated that his mother-in-law died while 
he was in Thailand.  He related that he had attended combat 
training prior to his deployment.  He noted that he refueled 
aircraft and loaded them with drums full of Agent Orange.  He 
stated that he saw planes crash on the runway and that he 
took body bags off of helicopters.  The veteran noted that he 
and a John Markley were working late one night and they were 
almost shot by a guard.  He also indicated that he saw a 
Buddhist monk set himself on fire.  The veteran stated that 
after his temporary assignment ended, he returned to the 
United States, but was returned to Thailand for another year.  

A VA psychiatric examination was conducted in January 1997.  
The veteran reported that he had been a fuel specialist and 
that he served in Thailand and parts of Vietnam.  He denied 
participation in direct combat but endorsed mortar attacks.  
He stated that he helped with body bags.  He reported that he 
had witnessed a monk set himself on fire.  The veteran 
expressed anger over being absent when his daughter was born.  
He indicated that his health problems had caused a great deal 
of stress and anxiety.  On mental status examination the 
veteran was alert and oriented.  He was noted to be 
overweight.  He was friendly and cooperative, with good eye 
contact.  He was smiling and cheerful.  Intelligence was 
above average.  Insight and judgment were good.  The 
diagnoses were depression with anxiety, minimal PTSD, and 
alcohol abuse in remission.  

VA treatment records indicate that the veteran has regularly 
participated in individual and group therapy sessions 
beginning in November 1997.  

A further VA psychiatric examination was completed in 
November 1997.  The veteran complained of continued 
flashbacks which caused him to be very upset and agitated.  
He endorsed sleep disturbances and intrusive memories.  He 
indicated that he had seen a lot of body bags and plane 
crashes.  He related that he had witnessed a Buddhist monk 
set himself on fire.  The diagnosis was PTSD.

He was admitted to a VA PTSD residential program in September 
1998 and discharged in October 1998.  VA outpatient treatment 
records for the appeal period show recurrent treatment at the 
mental health clinic.

The RO wrote to the U.S. Armed Services Center for Research 
of Unit Records (CRUR) in January 2000, requesting assistance 
in verifying the veteran's claimed stressors.  The RO 
provided pertinent information regarding the veteran as well 
as information pertaining to his claimed stressors.  The CRUR 
responded in January 2000 that the function of the PTSD unit 
was to provide documented information to support veterans' 
involvement in stressful incidents while serving in the 
military.  It noted that it was impossible to determine whom 
the veteran knew or what he personally witnessed, and pointed 
out that it did not provide general historical documentation 
or copies of records for large periods of time without first 
being provided with a specific incident.  

In a January 2001 letter, the veteran's VA psychologist 
indicated that she had known the veteran since September 
1998.  She stated that the veteran presented with chronic 
disability secondary to wartime trauma and that he had been 
committed and compliant with all treatment recommendations.

In January 2001 the CRUR contacted the RO and indicated that 
the veteran's case could not be effectively researched 
because insufficient stressor information had been submitted.



Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2002), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The record contains medical evidence showing that the veteran 
has been diagnosed with PTSD.  However, as discussed above, 
service connection for PTSD also requires credible supporting 
evidence of the in-service stressor(s) supporting the 
diagnosis.  The veteran's DD 214 does not indicate that he 
received any decoration or award indicative of his 
participation in combat, and there is no other corroborating 
evidence of his participation in combat.  Therefore, as set 
forth above, the veteran's statements are not sufficient by 
themselves to establish that a claimed stressor occurred.  

The veteran's service personnel records do not corroborate a 
stressor supporting a diagnosis of PTSD and there is no other 
corroborating of such a stressor.  In addition the 
information provided by the veteran is not sufficiently 
detailed to permit verification of an alleged stressor 
through further development.  In the absence of corroboration 
of combat service or of a stressor supporting a diagnosis of 
PTSD, the claim must be denied.

III.  Right Ear Hearing Loss Disability

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

While the medical evidence of record does show a decrease in 
the veteran's hearing acuity, there is no medical evidence of 
current hearing impairment to the degree required to 
constitute a disability for VA compensation purposes.  
Moreover, the veteran was provided a VA examination in 
November 2000 which disclosed that the veteran does not 
currently have right ear hearing loss disability for VA 
compensation purposes.  

Therefore, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
hearing loss disability in the right ear.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for right ear hearing loss 
disability is denied.


REMAND

With respect to the remaining issues on appeal, the Board is 
not satisfied that the RO has complied with the notice and 
duty to assist provisions of the VCAA and the implementing 
regulations.  The record reflects that the presence of left 
ear hearing loss disability for VA compensation purposes was 
confirmed on a VA examination in November 2000; however, the 
examiner did not provide an opinion concerning the etiology 
of the hearing loss disability.

The Board also notes that additional records pertaining to 
treatment of the veteran's diabetes mellitus and coronary 
artery disease appear to be available.  In particular, the 
Board notes that the RO increased the evaluation for the 
veteran's diabetes mellitus from 20 to 40 percent, effective 
April 1, 1999.  It would appear that this increase was based 
in part upon a March 1999 letter from the veteran's private 
physician, Dr. Salvatore Focella, which identifies the 
regulation of activities required for a 40 percent 
evaluation.  Records pertaining to the veteran's treatment by 
this physician, which might substantiate the veteran's claim 
for a higher initial evaluation for diabetes mellitus, have 
not been requested by the RO.  

In addition, records in the possession of the SSA may also be 
supportive of the veteran's claims for higher initial 
evaluations for diabetes mellitus and coronary artery 
disease.  

Although the veteran declined to undergo recently scheduled 
VA examinations to determine the degree of severity of his 
coronary artery disease and diabetes mellitus, the 
representative has requested that the examinations be 
rescheduled and the Board agrees that current examinations of 
these disabilities could be helpful.

In light of these circumstances, the case is REMANDED to the 
RO for the following:

1.  The RO should send a letter to the 
veteran informing him that medical 
evidence of current left ear hearing loss 
disability for VA compensation purposes 
and medical evidence of a nexus between 
this disability and his military service 
or between this disability and currently 
service-connected disability are required 
to substantiate this claim.  He should 
also be informed that medical evidence 
tending to show that he meets the 
criteria for higher evaluations is needed 
to substantiate his claims for higher 
initial evaluations for coronary artery 
disease and diabetes mellitus.  He should 
be specifically informed that all medical 
records pertaining to treatment or 
evaluation of him for coronary artery 
disease and/or heart disease during the 
initial evaluation periods for these 
disabilities are needed to substantiate 
the evaluation claims and that he should 
either provide such records or provide 
the RO with the authorization and 
information necessary to obtain such 
records.  He should be informed that the 
requested evidence or information must be 
received within one year of the date of 
the RO's letter.  

2.  The RO should also inform the veteran 
that it will attempt to obtain all 
pertinent records identified by him and 
will schedule him for a VA examination to 
determine the etiology of his left ear 
hearing loss disability.  It should also 
inform the veteran that it will schedule 
him for VA examinations to determine the 
degree of severity of his diabetes 
mellitus and coronary artery disease if 
the veteran expresses a willingness to 
report for such examinations.    

3.  The RO should obtain a copy of the 
records upon which the veteran's August 
1997 award of SSA disability benefits was 
based, as well as the records pertaining 
to any later disability determinations 
for the veteran.  

4.  If the veteran identifies any other 
VA or non-VA sources of pertinent medical 
records and provides any necessary 
authorization, the RO should attempt to 
obtain a copy of such records.  

5.  When all indicated record development 
has been completed, the RO should arrange 
for the veteran to undergo a VA 
examination to determine the nature, 
extent and etiology of any currently 
present left ear hearing loss disability.  
Any indicated studies should be 
performed, and the claims folder must be 
made available to and reviewed by the 
examiner.  Based upon the examination 
results and the claims folder review, the 
examiner should provide an opinion as to 
whether it is more likely than not, less 
likely than not or as likely as not that 
the veteran's hearing impairment in the 
left ear is etiologically related to his 
military service or was caused or 
chronically worsened by his service-
connected otitis media.  The supporting 
rationale for the opinion must also be 
provided. in the left

6.  If the veteran indicates that he is 
willing to appear for such examinations, 
the RO should also make arrangements for 
the veteran to undergo VA examinations by 
a physician or physicians with 
appropriate expertise to determine the 
current degree of severity of his 
coronary artery disease and diabetes 
mellitus.  The claims folder must be made 
available to and reviewed by the 
examiner(s).  The RO should ensure that 
the examination reports provide all 
information required for rating purposes.

7.  Then, the RO should undertake any 
other development it determines to be 
required and then readjudicate the 
veteran's claim for service connection 
for left ear hearing loss disability and 
his claims for higher initial evaluations 
for diabetes mellitus and coronary artery 
disease.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
should be afforded a supplemental 
statement of the case and an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

